BLODGETT, J.
Heard upon motions for a new trial in each of the above actions after verdicts of a jury for the respective plaintiffs.
Actions arose from two promissory notes.
The defendant claimed certain payments on account of said notes and further that same were given for the sale by plaintiffs to defendant of three barrels of wine, and that same was an illegal transaction.
The jury failed to credit his testimony and the court can not say the verdict was against the preponderance of the evidence.
Motion denied.